—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 25, 1995, which reduced claimant’s unemployment insurance benefit rate'.
After being involuntarily separated from his employment, claimant accepted the lump-sum amount of $35,468 from his employer-funded pension and rolled it over into an individual retirement account. Based upon claimant’s receipt of this lump-sum payment, the Unemployment Insurance Appeal Board reduced his unemployment insurance benefits pursuant to Labor Law § 600 (7). Claimant contends that because he was not eligible for retirement and rolled the lump-sum payment over into an individual retirement account, the Board improperly reduced his benefits.
We find claimant’s argument to be without merit. Labor Law § 600 (7) provides for a reduction in unemployment insurance benefits whenever an employee receives employer-funded retirement benefits regardless of whether they are distributed monthly or in a lump-sum payment which the employee reinvests in an individual retirement account (see, Matter of Skinder [Sweeney], 226 AD2d 796; Matter of Kirkikis [Sweeney], 224 AD2d 849; Matter of Busman [Hartnett], 172 AD2d 939). The fact that claimant was not of retirement age when he elected to reinvest the lump-sum payment rather than receive an annuity does not render Labor Law § 600 (7) inapplicable. Therefore, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.